Citation Nr: 0940926	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
PTSD.

In January 2009, the Board denied entitlement to service 
connection for PTSD.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  A 
joint motion to vacate and remand was filed with the Court.  
The Court granted the joint motion in July 2009.  The case is 
again before the Board.

The Board notes that the Veteran's service treatment records 
reveal a diagnosis of an inadequate personality, and that a 
report of a September 2003 private psychological evaluation 
shows diagnoses including major depression and bipolar 
disorder.  Since the January 2009 Board decision the Court 
has issued a decision holding that VA should consider 
alternative psychiatric disorders within the scope of an 
initial claim for service connection for a specific 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In this case, however, while the Veteran in July 
2003 claimed entitlement to service connection for two 
separate psychiatric disorders - PTSD and bipolar disorder 
manifested by depression, following the July 2004 rating 
decision which denied both, the Veteran only expressed 
disagreement with the denial of service connection for PTSD.  
Therefore, the Veteran clearly limited his current claim to 
only service connection for PTSD and not for a broader claim 
involving other psychiatric disorders.   If, however, the 
Veteran desires to reopen a claim of entitlement to service 
connection for a psychiatric disorder other than PTSD he must 
submit new and material evidence to the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

At a November 2008 Travel Board hearing, the Veteran 
testified that he witnessed an attack on Cam Rahn Bay on 
March 4, 1968.  A December 21, 2007, response from the 
Defense Personnel Records Image Retrieval System indicates 
that the Veteran's unit was at Cam Rahn Bay on March 4, 1968, 
when the base received fifteen rounds of mortar fire landing 
in a petroleum, oil and lubricant staging area.  The report 
states that 89,000 gallons of product were destroyed.  The 
Board denied the claim based on no corroboration of any 
stressors and, in the alternative, no medical evidence 
linking the diagnosis of PTSD to a verified stressor.  Board 
decision, page 8.  

The joint motion, however, finds that the Board must 
"adequately discuss whether the attack on Cam Rahn Air Base 
in March 1968 constitutes a confirmed stressor" under Suozzi 
v. Brown, 10 Vet App 307, 331 (1997), and Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Joint Motion, page 2.

Cam Rahn Bay is over 100 square miles in size.  See Chris 
Cook and Diccon Bewes, What Happened Where: A Guide to Places 
and Events in Twentieth-Century History 47 (Routledge 1997).  
The referenced size, however, may include the entire Cam Rahn 
Bay peninsula.  What is not disputed is the fact that Cam 
Ranh Bay was one of the largest military bases in South 
Vietnam during the Vietnam War.  Thus, it is important to 
attempt to determine the location of the Veteran's unit vis-
à-vis the location of the March 4, 1968 attack.  If the 
Veteran's unit was physically positioned near the attack, 
then the Pentecost decision may be relevant.  If, however, 
the appellant was located many miles away from the event, 
that factor must also be considered.  Thus, additional 
development as to the location of the Veteran's unit at Cam 
Rahn Bay is necessary.

The Veteran has submitted a July 2009 statement from his 
treating VA psychiatrist indicated that his PTSD is more 
likely than not due at least in part to the stressor of the 
March 1968 attack.  This evidence arguably relates a current 
diagnosis of PTSD to an alleged in-service stressor.  The 
Veteran has not waived agency of original jurisdiction (AOJ) 
consideration of such evidence and, in fact, has requested 
that the case be remanded for AOJ review of this evidence.  
38 C.F.R. § 20.1304 (2009).

At the November 2008 hearing, the Veteran testified that he 
also experienced a stressor at "Buon Ma Thuot" (Ban Me 
Thuot?).  Further development with regard to this stressor is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
provide additional details about his 
stressor or stressors at "Buon Ma 
Thuot" (Ban Me Thuot?).  The RO should 
attempt to verify through appropriate 
channels the Veteran's claimed stressor 
or stressors.

2.  The RO should contact the U.S. Armed 
Services Center for Unit Records Research 
(CURR) and ask them to, if possible, to 
provide the precise location of the 31st 
Supply Company at Cam Rahn Bay on March 
4, 1968, and its relative distance from 
the mortar fire attack at an petroleum, 
oil and lubricant staging area.  If this 
information cannot be provided CURR must 
specifically document their efforts to 
find this information, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.
 
3.  The RO should undertake any 
additional appropriate development as 
necessary to adjudicate the Veteran's 
claim, such as a VA examination.  If an 
examination is conducted, the examiner 
must take into consideration the location 
of the Veteran's unit vis-à-vis the 
location of the March 4, 1968 attack.

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
benefit is not granted, the Veteran must 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

